Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 09/29/2022 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,21,22,23,24,25,26,27,28,20,30,31 are pending, of which claims 1,3,7 were amended, claim 31 was new, claims 21,22,23,24,25,26,27,28,20,30 were withdrawn.  The amendments of claims 1,3,7 are sufficiently supported by the originally filed disclosure. The new claim 31 are sufficiently supported by the originally filed disclosure.
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 3, including "a metal ion or a metal ion cluster and an organic ligand for connection thereof," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 7, including "pores therein," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060230926 (herein known as FRITSCH).

With regard to claim 1, FRITSCH teaches a gas separation membrane, comprising:, especially at abstract
a matrix comprising a polymer resin; and, especially at para 15
a metal-organic framework (MOF) "mixed" (dispersed in) the matrix, especially at para 12,13,15,21
wherein the gas separation membrane has a thickness within the claimed range, especially at example 9

With regard to claim 2, FRITSCH teaches 
wherein the polymer resin comprises a resin of polyimide (PI), especially at para 48-50

With regard to claim 3, FRITSCH teaches 
wherein the metal-organic framework comprises a metal ion and an organic ligand for connecting the metal ion, especially at para 14,41

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 5, 6, 7, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9861932 (herein known as LEE) in view of FRITSCH.

With regard to claim 1, LEE teaches a gas separation membrane, comprising:, especially at abstract
a matrix comprising a polymer resin; and, especially at abstract
a metal-organic framework (MOF) dispersed in the matrix, especially at abstract,c2ln60-63,c7ln18-23
LEE does not specifically teach wherein the gas separation membrane has a thickness of 150 μm or more
FRITSCH teaches wherein the gas separation membrane has a thickness within the claimed range, especially at example 9
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the gas separation membrane of LEE with the gas separation membrane has a thickness within the claimed range of FRITSCH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


With regard to claim 3, LEE teaches
wherein the metal-organic framework comprises a metal ion, especially at c8ln12-20

With regard to claim 4, LEE teaches
wherein the metal ion comprises an ion of a metal of Zr, especially at c8ln1-15

With regard to claim 5, LEE teaches
wherein the organic ligand comprises an organic ligand selected of "1,3,5-benzenetricarboxylic acid" (aromatic dicarboxylic acid), especially at c8ln12-20

With regard to claim 6, LEE teaches
wherein the metal-organic framework comprises a framework UiO-66, especially at c7ln65-c8ln5

With regard to claim 7, LEE teaches
wherein the metal-organic framework comprises a framework UiO-66 (according to the instant specification para 26,59 UiO-66 is metal-organic framework of a porous crystalline compound with average diameter of pores within the claimed ranging), especially at c7ln65-c8ln5

With regard to claim 31, LEE teaches a gas separation membrane, comprising:, especially at abstract
a matrix comprising a polymer resin; and, especially at abstract
a metal-organic framework (MOF) dispersed in the matrix, especially at abstract,c2ln60-63,c7ln18-23
LEE teaches wherein the metal-organic framework comprises a framework UiO-66-NH2, especially at c7ln65-c8ln5
LEE does not specifically teach wherein the gas separation membrane has a thickness of 150 μm or more
FRITSCH teaches wherein the gas separation membrane has a thickness within the claimed range, especially at example 9
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the gas separation membrane of LEE with the gas separation membrane has a thickness within the claimed range of FRITSCH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE in view of FRITSCH as evidenced by BAEK
or, in the alternative, under 35 U.S.C. 103 as obvious over LEE in view of FRITSCH and US 20200115395 (herein known as BAEK).

With regard to claim 8, LEE teaches wherein the metal-organic framework comprises a framework UiO-66, especially at c7ln65-c8ln5; as evidenced by BAEK US 20200115395 states "UiO-66 particles may have a specific surface area of 1,400 m2/g to 1,500 m2/g" at para 22
in an alternative, LEE teaches wherein the metal-organic framework comprises a framework UiO-66, especially at c7ln65-c8ln5
LEE does not specifically state wherein the metal-organic framework has a specific surface area of 100 m2/g or more
But, BAEK US 20200115395 states "UiO-66 particles may have a specific surface area of 1,400 m2/g to 1,500 m2/g" at para 22
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide "UiO-66 particles may have a specific surface area of 1,400 m2/g to 1,500 m2/g" of BAEK within the claimed range to LEE, for the benefit of providing a known UiO-66 which LEE indicated was desired, especially at c7ln65-c8ln5


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRITSCH.

With regard to claim 9, FRITSCH teaches 
wherein an amount of the metal-organic framework is within the claimed range, especially at para 34, claim 4,27
FRITSCH does not specifically teach for example 9, wherein an amount of the metal-organic framework is 5 wt% to 20 wt%
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide wherein an amount of the metal-organic framework is within the claimed range of FRITSCH with the metal-organic framework of example 9 of FRITSCH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 5, particularly “Section 112 Rejections Claims 3, 4, 5, 7 have been rejected under 35 U.S.C. § 112(b) as being indefinite. Claims 3 and 7 have been amended to address the issues raised in the rejection and are now definite. "
In response, respectfully, the Examiner does not find the argument persuasive.  The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 3, including "a metal ion or a metal ion cluster and an organic ligand for connection thereof," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).
The previous portion(s) 35 USC 112, second paragraph, rejection specifically with regard to the phrase(s) of claim 7, including "pores therein," has been withdrawn in light of Applicant’s amendment(s) to the claim(s).

Applicant argues at page(s) 5, particularly “Claim 1, as amended, recites that “the gas separation membrane has a thickness of 150 um or more.” Fritsch teaches the thickness of the composite membrane as 0.3 to 2 um (“one provides a composite membrane comprising a thin layer, in particular with a thickness of 0.3 um to 2 um, in particular in the range of 0.5 um to 1 um” par. [0020]) and Lee teaches a thickness of 35 to 65 mm (in Experimental Example 2, the thicknesses of the manufactured membranes are 35 um, 34 um, 48 um, and 65 um)."
page(s) 5, particularly “The remaining claims depend from and add further features to one of the independent claims.
In response, respectfully, the Examiner does not find the argument persuasive.  
FRITSCH teaches wherein the gas separation membrane has a thickness within the claimed range, especially at example 9

LEE does not specifically teach wherein the gas separation membrane has a thickness of 150 μm or more
FRITSCH teaches wherein the gas separation membrane has a thickness within the claimed range, especially at example 9
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the gas separation membrane of LEE with the gas separation membrane has a thickness within the claimed range of FRITSCH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 PART II-A)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,Th,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776